We have held that a tax levied and collected for one purpose cannot be diverted to another and different purpose. State, exrel. Keefe, v. Cotton, 106 Fla. 743, 143 So. 644; Oven v. Ausley,106 Fla. 455, 143 So. 588; Chamberlain v. City of Tampa, 40 Fla. 74,  23 So. 572. The levy as made was not unlawful, for it could have been compelled by mandamus. City of Wauchula v. State,115 Fla. 26, 154 So. 889; Treat v. State, 160 So. 498; State v. Lakeland, 150 So. 508, 112 Fla. 200.
                        ON PETITION FOR REHEARING